DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "B" in the first line.  There is insufficient antecedent basis for this limitation in the claim. Further regarding claim 5, it is not clear to what is being referred as there is no reference to any of the components in claim 5 in the claims or the instant Specification. Looking at the original set of claims, claim 5 appears to have similar subject matter to instant claim 9 and will be examined with the assumption that the claim was intended to be directed to this subject matter and a typographical error was made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakabe et al. (JP 2007-256765 A) in view of Sakano et al. (WO 2015/146708 A1) where US Pub. 2017/0192137 A1 will be used as an English language equivalent for the WO publication and all cites will refer to the US publication.
Yakabe discloses an anti-glare polarizing film and liquid crystal display using the laminate ([0001]) comprising an anti-glare layer having fine irregularities on the surface, a linear polarizer, and an optically anisotropic layer (abstract). 
Yakabe discloses that the optically anisotropic layer comprising an organic compound and an elongated rod-like structure ([0066]) but does not specifically disclose the matrix having a different refractive index than the rod-like structure or a pillar like structure where the average rod or pillar height is 80% or the thickness of the layer. Yakabe further fails to disclose the normal direction transmission ratio as claimed or the scattering central axis angle as claimed.
Sakano discloses an anisotropic optical film comprising two or more anisotropic light diffusion layers where the linear transmittance varies depending on an incident light angle where the layers comprise a matrix region and plurality of pillars regions which have a different refractive index than the matrix (abstract). The height of the pillars is at least 80% the thickness of the layer (see Figs. 1, 6(a), 6(c), 7(a), and 7(c) where the pillars have a height that is the entire thickness of the layer and see [0078]-[0081]) and 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the optically anisotropic layer in Yakabe should be the optically anisotropic film taught in Sakano to have a film that has high linear transmission in a non-diffusion region and a large diffusion in the MD and TD direction to solve the problem of rapid change in brightness and generation of glare (Sakano, [0010]).
Specifically regarding claim 2, Yakabe in view of Sakano does not disclose the average value of normal direction transmission ratios as claimed. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best,.
Claims 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yakabe in view of Sakano as applied to claims 1 or 2 above, and further in view of Suzuki et al. (US Pub. 2004/0240070 A1).
Yakabe in view of Sakano discloses the film of claim 1 or 2 as discussed above. As further discussed above, the laminate in Yakabe is used in a display device ([0001]), and Sakano discloses a scattering central axis angle in the claimed range ([0108]) and thickness for the anisotropic layer of 15 to 100 microns ([0077]).
Yakabe further discloses the plate used to form the anti-glare surface should have a centerline average roughness, Ra, of 1 microns or less ([0040]) but does not specifically disclose the surface roughness of the anti-glare film and further does not disclose the thickness of the anti-glare film.
Suzuki discloses an antiglare film comprising a base, light-diffusing layer, and antiglare layer (abstract) for a liquid crystal display ([0002]) where the antiglare layer has a thickness of 0.5 to 8 microns ([0077]) and a centerline average surface roughness, Ra, of 0.1 to 2 microns ([0072]).
It would have been obvious to one of ordinary skill in the art at the effective filing date for the invention that the antiglare layer in Yakabe should have a thickness taught in Suzuki of between 0.5 and 8 microns so that the antiglare may act as a hardcoat as desired while still making it possible to form the irregularities in the surface of the layer (Suzuki, [0077]) and a centerline average surface roughness, Ra, as taught in Suzuki of 0.1 to 2 microns to avoid a whitish appearance while still having an acceptable light diffusing effect (Suzuki, [0072]).

Double Patenting
Applicant is advised that should claims 4-6 be found allowable, claims 11-13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772. The examiner can normally be reached Monday to Friday, 8 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783